UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
G TREASURY SS, LLC,                                                    :
                                                                       :
                                    Plaintiff,                         :     20-CV-0050 (JMF)
                                                                       :
                  -v-                                                  :    DISCOVERY ORDER
                                                                       :
PETER SEWARD,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As discussed on the record at the conference held yesterday, Plaintiff’s application for
expedited discovery is GRANTED. Within two weeks, Defendant shall sit for a deposition
limited to the issues raised by the pending motion for injunctive relief, including but not limited
to Defendant’s employment status (and efforts to obtain employment) and the status of any
company property belonging to Plaintiff that may have still been in Defendant’s possession upon
leaving the company. Plaintiff’s application, including the request for a TRO and/or preliminary
injunction, is otherwise held in abeyance.

       The parties shall appear for a status conference on January 21, 2020, at 3:45 p.m., in
Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York.

        The Clerk of Court is directed to mail a copy of this Order to Defendant at the address
indicated below and, unless and until counsel enters a notice of appearance on his behalf, to
change the docket to indicate that Defendant is proceeding pro se.

         SO ORDERED.

Dated: January 7, 2020                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge

Mail To:
Peter Seward
153 Joralemon Street, Apt 3R
Brooklyn, New York 11201
